FILED
                             NOT FOR PUBLICATION                            MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDREW PULLOS, DBA Precision                     Nos. 09-16922, 09-17140
Engineering,
                                                 D.C. No. 3:07-cv-00169-LRH-
               Plaintiff - Appellant,            RAM

  v.
                                                 MEMORANDUM *
ALLIANCE LAUNDRY SYSTEMS,
LLC,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       In these consolidated appeals, Andrew Pullos, DBA Precision Engineering,

appeals pro se from the district court’s summary judgment in favor of Alliance

Laundry Systems, LLC, in his antitrust and unfair trade practices action. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Southland Sod Farms v.

Stover Seed Co., 108 F.3d 1134, 1138 (9th Cir. 1997), and we affirm.

      The district court properly granted summary judgment on the tying antitrust

claims because Pullos failed to raise a genuine issue of material fact as to whether

Alliance engaged in a tying arrangement. See N. Pac. Ry. Co. v. United States, 356

U.S. 1, 5-6 (1958) (a tying arrangement is “an agreement by a party to sell one

product but only on the condition that the buyer also purchases a different (or tied)

product, or at least agrees that he will not purchase that product from any other

supplier”); Airweld, Inc. v. Airco, Inc., 742 F.2d 1184, 1189 n.2 (9th Cir. 1984)

(same framework applies for analyzing tying claims under both the Sherman Act

and the Clayton Act).

      The district court properly granted summary judgment on the disparagement

claim because Pullos failed to raise a genuine issue of material fact as to whether

Alliance’s statements were either “false” or “material.” Southland Sod Farms, 108

F.3d at 1139 (stating elements for claim under section 43(a) of the Lanham Act).

      The district court properly granted summary judgment on the interference

with prospective economic advantage claim because Pullos failed to raise a

genuine issue of material fact as to whether Alliance intended to harm Pullos. See

Leavitt v. Leisure Sports Incorporation, 734 P.2d 1221, 1225 (Nev. 1987) (stating


                                          2                                    09-16922
elements for wrongful interference with prospective economic advantage claim

under Nevada law).

      The district court properly granted summary judgment on the intentional

infliction of emotional distress claim because Pullos failed to raise a genuine issue

of material fact as to whether Alliance’s alleged conduct was “extreme and

outrageous” or he suffered “severe or extreme emotional distress.” Star v. Rabello,

625 P.2d 90, 91-92 (Nev. 1981) (stating elements for emotional distress claim

under Nevada law).

      Pullos’s remaining contentions are unpersuasive.

      Pullos has waived issues not “specifically and distinctly” argued in his

opening brief. Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986).

      AFFIRMED.




                                           3                                     09-16922